Citation Nr: 1505695	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-29 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUE

Entitlement to a Government-furnished headstone/grave marker or medallion for the Veteran.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from September 1964 to August 1966.  He died in March 1980.  The appellant is his brother.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 administrative decision by the National Cemetery Administration Memorial Programs Service Processing Site in Fort Leavenworth, Kansas.  The appellant filed a notice of disagreement in September 2012.  A statement of the case was issued in October 2012 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  Jurisdiction over this claim was later transferred to the RO in Montgomery, Alabama.

In November 2014, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  However, a written transcript could not be produced due to an audio malfunction by the Digital Audio Recording System.  The appellant was informed of this malfunction in a December 2014 letter and indicated in a response later that month that he did not wish to appear at another hearing.

In December 2014, the appellant submitted additional argument in support of his claim.  A waiver of initial agency of original jurisdiction (AOJ) consideration of this submission is not necessary as it consists of additional argument, rather than evidence.  See 38 C.F.R. § 20.1304 (2014). 

This appeal was processed using the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran, who died in 1980, is buried in a private cemetery and his grave is currently marked with a privately purchased headstone/grave marker.

3.  Although, under certain circumstances, VA may furnish a headstone or grave marker for a deceased veteran, no such circumstances are presented here, and there is no legal authority for the Government to furnish a medallion commemorating the Veteran's military service for placement on his existing headstone/grave marker.


CONCLUSION OF LAW

The claim for a Government-furnished headstone/grave marker or medallion for the Veteran is without legal merit.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. § 38.631 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In connection with the claim decided herein, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

II. Analysis

The basic facts in this case are not in dispute.  The Veteran died in March 1980.  In July 1980, his widow filed an Application for Burial Benefits.   A basic burial allowance and plot interment allowance was awarded to the Veteran's widow in July 1980.  A July 1980 statement from a mortuary manager indicates that the Veteran was buried in a private cemetery.  The appellant has clarified that he does not actually seek a headstone or grave marker for the Veteran's grave; rather, he seeks a medallion that will be placed on the existing headstone to commemorate the Veteran's military service.

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R.            § 3.1(d). 


VA is authorized to furnish a headstone or marker allowance for unmarked graves under 38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.630-38.633.  Pursuant to 38 U.S.C.A. § 2306(a), the Secretary shall furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of the following: (1) any individual buried in a national cemetery or in a post cemetery; (2) any individual eligible for burial in a national cemetery (but not buried there) except for those persons or classes of persons enumerated in section 2402(4), (5), and (6) of this title; (3) Soldiers of the Union and Confederate Armies of the Civil War; (4) any individual described in section 2402(5) of this title who is buried in a veteran's cemetery owned by a State; and (5) any individual who at the time of death was entitled to retired pay under chapter 1223 of title 10 [10 U.S.C. §§ 12731 et seq.] or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age. 

Historically, in December 2001, Congress passed the Veterans' Education and Benefits Expansion Act of 2001, Public Law 107-103.  Prior to the passage of this Act, VA was restricted from furnishing a marker for an already marked grave. However, Section 2306 of Title 38, United States Code, was amended pursuant to Public Law 107-103, Title V, Section 502, by adding subsection (d)(1), which established a five-year pilot program that directed VA to furnish an appropriate headstone or marker for the graves of eligible veterans buried in private cemeteries, regardless of whether the grave was already marked with a privately purchased marker.  This amendment was specifically noted to apply with respect to markers for the graves of individuals who died on or after the date of the law's enactment, which was December 27, 2001.  It was further indicated that the authority to furnish such a marker expired on December 31, 2006.  Under the Dr. James Allen Veteran Vision Equity Act of 2007, Public Law 110-157, however, Section 2306(d) was amended again, and the authority to provide a Government-furnished headstone or marker for privately marked graves of eligible veterans interred in private cemeteries became permanent.  Furthermore, Section 203(b) of Public Law 110-157 made the second marker benefit retroactive to November 1, 1990, and allowed VA to provide a headstone or marker for the graves of individuals who died on or after that date, regardless of whether the grave was already marked with a privately-purchased headstone or marker. 

Accordingly, as the law currently stands, under 38 U.S.C.A. § 2306(d), the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of an individual described in paragraph (2) or (5) of subsection (a) who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  Such a headstone or marker may be furnished only if the individual making the request for the Government headstone or marker certifies to the Secretary that the headstone or marker will be placed on the grave for which the headstone or marker is requested, or, if placement on the grave is impossible or impracticable, as close as possible to the grave within the grounds of the cemetery in which the grave is located. 

Pursuant to the corresponding regulatory provisions of 38 C.F.R. § 38.631(a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery but is not an individual described in 38 U.S.C. § 2402(4), (5), or (6), but only if the individual requesting the headstone or marker certifies on VA Form 40-1330 that it will be placed on the grave for which it is requested or, if placement on the grave is impossible or impracticable, as close to the grave as possible within the grounds of the private cemetery where the grave is located.  38 C.F.R. § 38.631(a), (b). 

It is not disputed that the Veteran in this case appears eligible for burial in a national cemetery and that he was instead buried in a private cemetery.  Of particular note, however, is that the Veteran died in 1980, which is before the delimiting date of November 1, 1990, for a second headstone/grave marker.  As such, the Board finds that eligibility for a Government-furnished headstone or grave marker under the criteria set forth in 38 U.S.C.A. § 2306 and 38 C.F.R. § 38.631 has not been established in this case. 

In sum, the applicable legal authority states that if a Veteran is buried in a private cemetery and the grave is already marked by a headstone or marker furnished at private expense, then VA can furnish another Government headstone or marker for the grave of the veteran only if the decedent died on or after November 1, 1990.  38 U.S.C.A. § 2306(d); 38 C.F.R. § 38.631(a), (b).  In this case, the Board finds that because the Veteran's death was prior to the date authorized by law, VA may not provide a Government-issued headstone or grave marker to the appellant for placement on the Veteran's grave.  Moreover, there is no legal authority whatsoever  for the Government to furnish a medallion commemorating the Veteran's military service for placement on his existing headstone/grave marker, as the appellant seeks.  Therefore, the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board sympathizes with the appellant and his desire for the Veteran's headstone/grave marker to bear a medallion commemorating his military service.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  The legal authority pertaining to Government-furnished headstones/grave markers is prescribed by Congress and implemented via regulations enacted by VA, and neither the AOJ nor the Board is free to disregard laws and regulations enacted for the administration of VA  programs.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  

Significantly, moreover, VA can only pay benefits that are authorized by law. See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met).

The Board notes, however, that the Secretary of VA, unlike the AOJ and the Board, has the power to provide equitable relief in appropriate cases.  See 38 U.S.C.A.        § 503; 38 C.F.R. § 2.7; see also Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992); Harvey, supra.  If the appellant wants to seek such equitable consideration by the VA Secretary, he may wish to consider contacting a Veterans Service Organization for assistance. 


ORDER

The claim for a Government-furnished headstone/grave marker or medallion for the Veteran is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


